Exhibit 10.1

 

AMENDMENT NO. 1
TO SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

This Amendment No. 1 to the Second Amended and Restated Agreement of Limited
Partnership of Farmland Partners Operating Partnership, LP (this “Amendment”) is
made as of March 2, 2016 by Farmland Partners OP GP, LLC, a Delaware limited
liability company (the “General Partner”), as sole general partner of Farmland
Partners Operating Partnership, LP, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the General Partner in the
Second Amended and Restated Agreement of Limited Partnership of Farmland
Partners Operating Partnership, LP,  dated as of April 16, 2014 (the
“Partnership Agreement”), for the purpose of designating the rights and
preferences of Series A Preferred Partnership Units (as defined below) and
issuing additional Partnership Units in the form of Preferred Partnership Units
(as defined below).  Capitalized terms used and not defined herein shall have
the meanings set forth in the Partnership Agreement.

 

WHEREAS, Farmland Partners Inc., a Maryland corporation (the “Parent”), is the
sole and managing member of the General Partner;

 

WHEREAS, the Parent, the Partnership, FPI Illinois I LLC, a Delaware limited
liability company and wholly owned subsidiary of the Partnership, and FPI
Illinois II LLC, a Delaware limited liability company and wholly owned
subsidiary of the Partnership, on the one hand, and Forsythe Family Farms, Inc.,
Gerald R. Forsythe, Forsythe-Fournier Farms, LLC, Forsythe-Fawcett Farms, LLC,
Forsythe-Bernadette Farms, LLC, Forsythe Land Company, Forsythe Family Farms,
L.P., Forsythe Family Farms II, L.P., and Forsythe-Breslow Farms, LLC
(collectively, the “Contributor Parties”), on the other hand, have entered into
that certain Contribution Agreement, dated as of November 9, 2015 (the
“Contribution Agreement”), providing for, among other things, the Contributor
Parties’ contribution of certain property, rights and assets to the Partnership
and the Partnership’s issuance of Class A Units and Series A Preferred
Partnership Units (as defined below) and admission of the Contributor Parties as
limited partners of the Partnership; and

 

WHEREAS, pursuant to the Contribution Agreement, the General Partner desires to
amend the Partnership Agreement to create additional Partnership Units in the
form of Series A Preferred Partnership Units.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Partnership Agreement hereby is amended as
follows:

 

1.                                      Article I of the Partnership Agreement
is hereby amended to add the following definitions:

 

“Common Partnership Interest” shall mean an ownership interest in the
Partnership, other than a Preferred Partnership Interest, and includes any and
all benefits to which the holder of such an ownership interest may be entitled
as provided in this Agreement or the Act, together

 

--------------------------------------------------------------------------------


 

with all obligations of such person to comply with the terms and provisions of
this Agreement and the Act.

 

“Common Partnership Unit” shall mean a fractional, undivided share of the Common
Partnership Interests of all Partners issued hereunder.

 

“Preferred Partnership Interest” shall mean an ownership interest in the
Partnership evidenced by a designated series of Preferred Partnership Units,
having a preference in payment of distributions or upon liquidation as
determined by the General Partner for such series of Preferred Partnership Units
and as set forth in an amendment to this Agreement, and includes all benefits to
which the holder of such an ownership interest may be entitled as provided in
this Agreement or the Act, together with all obligations of such Person to
comply with the terms and provisions of this Agreement and the Act.

 

“Preferred Partnership Unit” shall mean a fractional, undivided share of
Preferred Partnership Interests of all Partners in the specified series issued
hereunder.

 

“Series A Preferred Partnership Interest” shall mean an ownership interest in
the Partnership evidenced by the Series A Preferred Partnership Units, having a
preference in payment of distributions and upon liquidation as set forth in this
Agreement.

 

“Series A Preferred Partnership Unit” shall mean a fractional, undivided share
of the Series A Preferred Partnership Interests of all Partners issued under the
Partnership Agreement.

 

2.                                      In accordance with Section 4.2 of the
Partnership Agreement, set forth in Exhibit A hereto are the terms and
conditions of the Series A Preferred Partnership Units, which are hereby
established and issued to the Contributor Parties in consideration of their
contribution to the Partnership of certain property, rights and assets. The
Partnership Agreement hereby is amended to incorporate such Exhibit A as
Exhibit A thereto.

 

3.                                      Except as modified herein, all terms and
conditions of the Partnership Agreement shall remain in full force and effect,
which terms and conditions the General Partner hereby ratifies and confirms.

 

4.                                      This Amendment shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to the principles or rules governing conflicts of law.

 

5.                                      If any provision of this Amendment is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed and delivered on its behalf as of the date first set forth above.

 

 

GENERAL PARTNER:

 

 

 

FARMLAND PARTNERS OP GP, LLC,

 

as sole general partner of Farmland Partners Operating Partnership, LP

 

 

 

 

 

 

 

By:

/s/ Luca Fabbri

 

Name:

Luca Fabbri

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

Signature Page to Amendment No. 1 to the Second Amended and Restated Agreement
of

Limited Partnership of Farmland Partners Realty Operating Partnership, LP

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESIGNATION OF TERMS AND CONDITIONS OF SERIES A PREFERRED
PARTNERSHIP UNITS

 

(1)                                 Designation and Number. A series of
Preferred Partnership Units, designated as Series A Preferred Partnership Units,
hereby is established. The number of Series A Preferred Partnership Units shall
be 117,000.

 

(2)                                 Ranking. The Series A Preferred Partnership
Units will, with respect to rights to receive distributions and upon
liquidation, dissolution or winding up of the Partnership, rank: (a) senior to
Common Partnership Units and any other Partnership Units now or hereafter issued
and outstanding, the terms of which provide that such Partnership Units rank, as
to rights to receive distributions and upon liquidation, dissolution or winding
up of the Partnership, junior to such Series A Preferred Partnership Units
(collectively, with the Common Partnership Units, “Junior Units”); (b) on parity
with any other Partnership Units hereafter issued and outstanding, the terms of
which specifically provide that such Partnership Units rank, as to rights to
receive distributions and upon liquidation, dissolution or winding up of the
Partnership, on a parity with such Series A Preferred Partnership Units (“Parity
Units”); and (c) junior to all Partnership Units hereafter issued and
outstanding that are properly approved pursuant to Section 8(b) hereof, the
terms of which specifically provide that such Partnership Units rank, as to
rights to receive distributions and upon liquidation, dissolution or winding up
of the Partnership, senior to the Series A Preferred Partnership Units (“Senior
Units”).

 

(3)                                 Distributions.

 

(a)                                 Subject to the preferential rights of the
holders of any Senior Units, the holders of the then outstanding Series A
Preferred Partnership Units shall be entitled to receive, when, as and if
authorized by the General Partner, out of funds legally available for the
payment of distributions, cumulative preferential cash distributions at the rate
of 3.00% per annum of the $1,000.00 per Series A Preferred Partnership Unit
liquidation preference (equivalent to a fixed annual amount of $30.00 per
Series A Preferred Partnership Unit) (the “Liquidation Preference”); provided
the General Partner shall authorize and pay to each holder of Series A Preferred
Partnership Units, out of funds legally available for the payment of
distributions, an amount equal to at least the Required Tax Distribution (as
defined below) of such holder for the calendar year, which, for the avoidance of
doubt, shall be payable on the applicable Distribution Payment Date following
such year, shall be treated as a distribution of the cumulative preferential
cash distributions to which such holder is entitled hereunder and shall not, in
any event, exceed 3.00% of the Liquidation Preference for such year.  Such
distributions shall be cumulative and accrue from (but not including) the first
date on which such Series A Preferred Partnership Units are issued (the “Initial
Issue Date”), and shall be payable annually in arrears on January 15 of each
year, or if not a Business Day, the next succeeding Business Day (each, a
“Distribution Payment Date”); provided, however, that no interest or additional
distributions or other sums shall accrue on the amount so payable from such
Distribution Payment Date to such next succeeding Business Day.  Any
distribution payable on the Series A Preferred Partnership Units for any partial
distribution period will be computed on the basis of a 360-day year

 

--------------------------------------------------------------------------------


 

consisting of twelve 30-day months.  Distributions shall be paid to holders of
record of Series A Preferred Partnership Units at the close of business on
January 1 of the applicable year in which the applicable Distribution Payment
Date occurs.  For purposes of this Section 3, the “Required Tax Distribution”
for a calendar year and a holder of Series A Preferred Partnership Units means
an amount equal to the excess of (i) forty-five percent (45%) of the Net Income
allocated to such holder pursuant to Section 6.1.A(5) of the Partnership
Agreement for such year with respect to its Series A Preferred Partnership Units
(excluding Net Income allocated to such holder to charge back Net Losses
previously allocated to such holder) over (ii) the amount of distributions
otherwise authorized and paid by the Partnership to such holder with respect to
such Series A Preferred Partnership Units for such year.

 

(b)                                 No distributions on the Series A Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment by the General Partner at such time as the terms and
provisions of any agreement of the Parent or the Partnership, including any
agreement relating to indebtedness of the Parent or the Partnership, prohibit
such authorization, payment or setting apart for payment or provide that such
authorization, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such authorization, payment or setting
apart for payment shall be restricted or prohibited by law.

 

(c)                                  Notwithstanding the foregoing,
distributions on the Series A Preferred Partnership Units shall accumulate
whether or not the terms and provisions set forth in Section 3(b) hereof at any
time prohibit the current payment of distributions, whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
authorized or declared.  Unpaid distributions on the Series A Preferred
Partnership Units will accumulate as of the Distribution Payment Date on which
they first become payable.

 

(d)                                 Except as set forth in Section 3(e) hereof,
unless full cumulative distributions on the Series A Preferred Partnership Units
have been or contemporaneously are declared and paid or declared and a sum
sufficient for the payment thereof is set apart for payment for all past
distribution periods, no distributions (other than in Junior Units) shall be
declared and paid or set apart for payment nor shall any other distribution be
declared and made upon any Junior Units.  Notwithstanding the foregoing, the
Partnership shall not be prohibited from declaring or paying or setting apart
for payment any distribution on any Parity Units or Junior Units if such
declaration, payment or setting apart for payment is necessary to maintain the
Parent’s qualification as a REIT.

 

(e)                                  When distributions upon Series A Preferred
Partnership Units and any Parity Units are not paid in full (or a sum sufficient
for such full payment is not so set apart), all distributions authorized upon
Series A Preferred Partnership Units and any Parity Units shall be authorized
pro rata so that the amount of distributions declared per Series A Preferred
Partnership Unit and such other Parity Units shall in all cases bear to each
other the same ratio that accrued distributions per Series A Preferred
Partnership Unit and such other Parity Units (which shall not include any
accrual in respect of unpaid distributions for prior dividend periods if such
Parity Units do not have a cumulative distribution) bear to each other.

 

--------------------------------------------------------------------------------


 

(f)                                   Holders of Series A Preferred Partnership
Units shall not be entitled to any distribution, whether payable in cash,
property or partnership units, in excess of full cumulative distributions on the
Series A Preferred Partnership Units as provided above.  Any distribution made
on Series A Preferred Partnership Units shall first be credited against the
earliest accrued but unpaid distribution due with respect to such units which
remains payable.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution or payments on Series A Preferred
Partnership Units which may be in arrears.

 

(4)                                 Liquidation Preference.

 

(a)                                 Upon any voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, following any
required distribution with respect to any Senior Units properly approved
pursuant to Section 8(b) hereof, but prior to and in preference to any
distribution being made to holders of Common Partnership Units and any other
Junior Units, each holder of Series A Preferred Partnership Units shall be
entitled to receive, out of the assets of the Partnership legally available for
distribution, a distribution pursuant to Section 13.2.A(4) of the Partnership
Agreement, for each Series A Preferred Partnership Unit, in an amount equal to
(i) the Liquidation Preference, plus (ii) an amount equal to all distributions
accumulated and unpaid thereon to (but not including) the date of such cash
distribution.

 

(b)                                 In the event that, upon any such voluntary
or involuntary liquidation, dissolution or winding up, the legally available
assets of the Partnership are insufficient to pay all amounts required to be
paid to the holders of Series A Preferred Partnership Units and any Parity
Units, then all of the assets legally available for distribution to the holders
of Series A Preferred Partnership Units and any Parity Units shall be
distributed among and paid to the holders of Series A Preferred Partnership
Units and any Parity Units, ratably in proportion to the respective amounts that
would be payable to such holders if such assets were sufficient to permit
payment in full.  After payment of the full amount of liquidating distributions
to which they are entitled, the holders of Series A Preferred Partnership Units
will have no right or claim to any of the remaining assets of the Partnership.

 

(c)                                  For purposes of this Section 4, the merger
or consolidation, unit exchange, sale of all or substantially all of the assets
of the Partnership or any other similar reorganization or change of control
transaction involving the Partnership shall not be deemed to be a liquidation,
dissolution or winding up of the Partnership.

 

(5)                                 Series A Preferred Partnership Unit Holder
Conversion Right.  On or after February 10, 2026 (the “Series A Preferred Unit
Conversion Right Date”), each holder of Series A Preferred Partnership Units
shall (without action by or approval of the General Partner, the Partnership,
the holders of the Series A Preferred Partnership Units or any other Person) be
entitled to convert any Series A Preferred Unit held by it (such right to
convert, the “Series A Preferred Conversion Right”) into a number of Class A
Units as is determined by dividing (x) the Liquidation Preference, plus all
accumulated and unpaid distributions to, but not including, the applicable
Series A Preferred Unit Conversion Date (as defined below), by (y) the VWAP of
the Parent’s common stock, $0.01 par value per share (the “Common Stock”), over
the twenty (20) trading days immediately preceding the Series A Preferred Unit
Conversion Date.  The applicable holder of Series A Preferred Partnership Units
may exercise the Series A Preferred

 

--------------------------------------------------------------------------------


 

Conversion Right pursuant to this Section 5, as described in the immediately
preceding sentence, by delivering notice to the General Partner (each, a
“Conversion Election Notice”), which notice shall state: (i) that such holder
intends to convert its Series A Preferred Partnership Units in accordance with
this Section 5; (ii) the number of Series A Preferred Partnership Units to be
converted; and (iii) the place or places where the certificates (if any)
evidencing the Series A Preferred Partnership Units are to be surrendered. 
Following the delivery by the applicable holder of a Series A Preferred
Partnership Unit of the Conversion Election Notice, each Series A Preferred
Partnership Unit described in the Conversion Election Notice shall convert into
the number of Class A Units into which such Series A Preferred Partnership Unit
is entitled to receive pursuant to the first sentence of this Section 5 on the
first Business Day immediately following the receipt of the Conversion Election
Notice by the General Partner (such conversion date, the “Series A Preferred
Unit Conversion Date”).  No fractional Class A Units will be issued in
connection with the conversion of Series A Preferred Partnership Units into
Class A Units, and the number of Class A Units to be issued upon conversion
shall be rounded down to the nearest whole unit.  From and after the applicable
Series A Preferred Unit Conversion Date with respect to any Series A Preferred
Partnership Units, such Series A Preferred Partnership Units shall no longer be
outstanding and all rights hereunder with respect to such Series A Preferred
Partnership Units shall cease.  For purposes of this Section 5, “VWAP” shall
mean the dollar volume-weighted average price for such security on the New York
Stock Exchange or any successor thereto or any other stock market on which the
Common Stock is then listed (the “Exchange”) during the period beginning at
9:30:01 a.m., New York Time (or such other time as the Exchange publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
Time (or such other time as the Exchange publicly announces is the official
close of trading), as reported by Bloomberg Financial L.P. through its “Volume
at Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York Time (or such other time as such market publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
Time (or such other time as such market publicly announces is the official close
of trading) as reported by Bloomberg Financial L.P., or, if no dollar
volume-weighted average price is reported for such security by Bloomberg
Financial L.P. for such hours, the average of the highest closing bid price and
the lowest closing ask price of any of the market makers for such security as
reported in the OTC Link or “pink sheets” by OTC Markets Group Inc. (or any
successor thereto).

 

(6)                                 Termination Transaction.  In the case of a
Termination Transaction occurring prior to the applicable Series A Preferred
Unit Conversion Date with respect to any Series A Preferred Partnership Units,
then, at the effective time of such Termination Transaction, each Series A
Preferred Partnership Unit shall be converted into a right to receive the kind
and amount of securities or other property or assets (including cash or any
combination thereof) that a holder of Series A Preferred Partnership Units would
have received in respect of Class A Units issuable upon conversion of such
Series A Preferred Partnership Units immediately prior to such Termination
Transaction, as determined in accordance with Section 5 hereof (assuming that
such conversion had taken place immediately prior to the consummation of the
Termination Transaction) (such consideration, the “Termination Conversion
Consideration”); provided, however, that, in the event that the Consent of the
Outside Limited Partners is required to be obtained pursuant to
Section 11.2B(i) of the Partnership Agreement with respect to any applicable
Termination Transaction, then each holder of the Series A Preferred Partnership
Units

 

--------------------------------------------------------------------------------


 

shall have the right to elect, in lieu of receipt of the Termination Conversion
Consideration, effective immediately prior to the consummation of the
Termination Transaction, that each Series A Preferred Partnership Unit held by
it shall be converted into the right to receive the kind and amount of
securities or other property or assets (including cash or any combination
thereof) that a holder of Series A Preferred Partnership Units would have
received in respect of the number of Shares held by such holder if, immediately
prior to the consummation of the Termination Transaction, the holder had
(i) received the number of Class A Units issuable upon conversion of such
Series A Preferred Partnership Unit, as determined in accordance with Section 5
hereof (assuming that such conversion had taken place immediately prior to the
consummation of the Termination Transaction), and (ii) redeemed the Class A
Units received pursuant to clause (i) of this Section 6 into for a number of
Shares issuable upon redemption of such Class A Units in accordance with
Section 8.6 of the Partnership Agreement (assuming that such redemption had
taken place immediately prior to the consummation of the Termination
Transaction).

 

(7)                                 Redemption.

 

(a)                                 By the Holders.

 

(i)                                     Notwithstanding anything in the
Partnership Agreement to the contrary, but subject to Section 6 hereof, holders
of Series A Preferred Partnership Units shall not be permitted to tender their
Series A Preferred Partnership Units for redemption by the Partnership in
accordance with Section 8.6 the Partnership Agreement; provided, however, that
any Class A Units received as a result of a conversion of Series A Preferred
Partnership Units into Class A Units pursuant to Sections 5 or 6 hereof shall
thereafter be subject to Section 8.6 of the Partnership Agreement to the same
extent as any other Class A Unit of the Partnership then outstanding; provided
further, that for the avoidance of doubt, but subject to the provisions of
Section 7(a)(ii) hereof, any Class A Units received as a result of a conversion
of Series A Preferred Partnership Units into Class A Units shall be eligible to
be tendered for redemption by the holders thereof on or after the Series A
Preferred Unit Conversion Right Date.  From and after the applicable Series A
Preferred Unit Conversion Date, the Series A Preferred Partnership Units shall
no longer be outstanding and all rights hereunder with respect to such Series A
Preferred Partnership Units shall cease.

 

(ii)                                  Notwithstanding anything herein or in the
Partnership Agreement to the contrary, unless the Parent’s stockholders vote to
approve the issuance of shares in excess of the Share Cap (as defined below) in
accordance with Section 312 of the Exchange listed company manual (“Stockholder
Approval”), the maximum number of Shares that Redeemable Units Holder shall be
entitled to receive upon redemption of any Class A Units held by it (including
any Class A Units issued upon the conversion of the Series A Preferred
Partnership Units held by it) shall be 2,394,913, which, together with any
Shares issued on the date of closing of the transactions under the Purchase
Agreement to the Contributor thereunder, shall in no event be greater than
19.99% of the sum of the total outstanding Shares and outstanding Class A Units
as of date of the Purchase Agreement (the “Share Cap”).  In the event that any
Redeemable Units Holder seeks to redeem a number of OP Units that, together with
any Shares issued on the date of closing of the transactions under the Purchase
Agreement to the Contributor thereunder, would exceed the Share Cap (such
Class A Units, the “Excess Units”) prior to the

 

--------------------------------------------------------------------------------


 

time that Parent has obtained Stockholder Approval, any redemption of the Excess
Units by the Partnership or Parent will only be made for cash; provided,
however, that, if the Partnership and Parent do not have access to cash
sufficient to redeem such Excess Units upon the Redeemable Units Holder’s
request for redemption, the Parent shall have 4 months from the date the notice
of redemption is received by the Partnership to either (x) satisfy such
Redeemable Units Holder’s redemption request for cash, or (y) seek Stockholder
Approval.  For purposes of this Section 7(a)(ii), “Redeemable Units Holder”
means (A) each holder of Series A Preferred Partnership Units, (B) each
affiliate of such person described in clause (A) of this definition, and
(C) each other person that, following any transfer (in accordance with
Article XI of the Partnership Agreement) by a person described in clause (A) of
this definition or any subsequent transferee, holds (1) Series A Preferred
Partnership Units, or (2) Class A Units received following conversion of any
Series A Preferred Partnership Units.

 

(b)                                 By the Partnership.  On and after
February 10, 2021, prior to the Series A Preferred Unit Conversion Right Date,
the Partnership shall have the right, at its option, at any time or from time to
time, upon not less than 30 days’ written notice, to redeem the Series A
Preferred Partnership Units, in whole or in part, for cash in an amount per unit
equal to the Liquidation Preference, plus all distributions accumulated and
unpaid thereon to, but not including, the date of redemption (the “Redemption
Price”).

 

(c)                                  Procedures for Redemption by Partnership. 
The Partnership may exercise its option pursuant to Section 7(b) hereof by
delivering notice of such exercise to each holder of Series A Preferred
Partnership Units in accordance with Section 15.1 of the Partnership Agreement,
which notice shall state: (i) the date of redemption, which shall be a Business
Day that is no earlier than thirty (30) days and no later than sixty (60) days
from the date such notice is sent; (ii) the Redemption Price; (iii) the number
of Series A Preferred Partnership Units to be redeemed and, if fewer than all of
the Series A Preferred Partnership Units held by such holder are to be redeemed,
the number or percentage of such Series A Preferred Partnership Units to be
redeemed from such holder; (iv) the place or places where the certificates (if
any) evidencing the Series A Preferred Partnership Units are to be surrendered
for payment of the Redemption Price and any other documents required in
connection with the redemption; and (v) that the distributions on such Series A
Preferred Partnership Units to be redeemed will cease to accrue on the date of
redemption except as otherwise provided herein.  A failure to give such notice
or any defect in the notice or in its mailing shall not affect the validity of
the proceedings for the redemption of any Series A Preferred Partnership Units
except as to the holder to whom notice was defective or not given.  If fewer
than all of the outstanding Series A Preferred Partnership Units are to be
redeemed, the units to be redeemed shall be selected by lot or pro rata (as
nearly as practicable without creating fractional units).  From and after the
date of redemption, any Series A Preferred Partnership Units redeemed pursuant
to this Section shall no longer be outstanding and all rights hereunder with
respect to such Series A Preferred Partnership Units shall cease.

 

(8)                                 Voting Rights.

 

(a)                                 Notwithstanding any other provision of the
Partnership Agreement, including, without limitation, Section 11.2 and
Article XIV thereof, the holders of Series A

 

--------------------------------------------------------------------------------


 

Preferred Partnership Units shall have no voting rights, except as required by
applicable law and as set forth in Section 8(b) hereof.

 

(b)                                 So long as Series A Preferred Partnership
Units remain outstanding, neither the General Partner nor the Limited Partners
may, without the vote or consent of the Limited Partners holding more than fifty
percent (50%) of all Series A Preferred Partnership Units then outstanding:
(i) issue any Senior Units; (ii) issue any additional Series A Preferred
Partnership Units; or (iii) amend the Partnership Agreement (including this
Exhibit H) in any manner that materially and adversely affects the rights or
benefits of Series A Preferred Partnership Units, except for any amendment that
affects all holders of Class A Units and does not disproportionately and
adversely affect holders of Series A Preferred Partnership Units; provided,
however, that the creation or issuance of Parity Units or Junior Units and any
increase in the amount of authorized Parity Units (other than any issuance of
additional Series A Preferred Partnership Units) or Junior Units shall not
require the vote or consent of the holders of Series A Preferred Partnership
Units and shall not be deemed to adversely affect the rights or benefits of
Series A Preferred Partnership Units.

 

(9)                                 Allocations for Capital Account Purposes. 
The Partnership’s Net Income, Net Loss and items of income, gain, loss,
deduction and credit shall be allocated to the holders of Series A Preferred
Partnership Units in accordance with the Partnership Agreement, including
Article VI of the Partnership Agreement; it being understood and agreed that in
effecting the allocation provisions of the Partnership Agreement, the Series A
Preferred Partnership Units shall be deemed to constitute Partnership Interests
that are entitled to a preference upon liquidation and a preference in
distribution for purposes of Section 6.1.A(4) and Section 6.1.A(5) of the
Partnership Agreement, respectively.  Accordingly, until additional classes of
Partnership Interests, if any, are established pursuant to the terms of the
Partnership Agreement:

 

(a)                                 pursuant to Section 6.1.A(4) of the
Partnership Agreement, Net Income shall be allocated to each holder of Series A
Preferred Partnership Units, until the cumulative Net Income allocated under
Section 6.1.A(4) of the Partnership Agreement to such holder equals the
cumulative Net Losses allocated to such holder under Section 6.1.B(3) of the
Partnership Agreement with respect to its Series A Preferred Partnership Units,
pro rata in proportion to the amounts to be allocated pursuant to
Section 6.1.A(4) of the Partnership Agreement;

 

(b)                                 pursuant to Section 6.1.A(5) of the
Partnership Agreement, Net Income shall be allocated to each holder of Series A
Preferred Partnership Units,  until the cumulative allocations made under
Section 6.1.A(5) of the Partnership Agreement to such holder equals the
cumulative amount of distributions payable (whether or not authorized or paid)
pursuant to Section 3 with respect to such holder’s Series A Preferred
Partnership Units, pro rata in proportion to the amounts to be allocated
pursuant to Section 6.1.A(5) of the Partnership Agreement;

 

(c)                                  pursuant to Section 6.1.A(6) of the
Partnership Agreement, no Net Income shall be allocated to the holders of
Series A Preferred Partnership Units; and

 

--------------------------------------------------------------------------------


 

(d)                                 pursuant to Section 6.1.B(3) of the
Partnership Agreement, Net Losses shall be allocated to the holders of Series A
Preferred Partnership Units, pro rata in proportion to their respective
Percentage Interests as of the last day of the period for which such allocation
is being made; provided, however, that Net Losses shall not be allocated to any
such holders pursuant to Section 6.1.B(3) of the Partnership Agreement to the
extent that such allocation would cause such holder to have an Adjusted Capital
Account Deficit (or increase any existing Adjusted Capital Account Deficit)
(determined in each case by not including in the holder’s Adjusted Capital
Accounts any amount that the holder is obligated to contribute to the
Partnership with respect to any deficit in its Capital Account pursuant to
Section 13.3 of the Partnership Agreement) at the end of such taxable year (or
portion thereof).

 

Notwithstanding any provision in the Partnership Agreement to the contrary, in
allocating Net Income pursuant to Section 6.1 of the Partnership Agreement and
taxable income and gain pursuant to Section 2 of Exhibit C of the Partnership
Agreement, the General Partner shall be entitled, in its discretion, to make
such allocations in such a manner so as to cause, to the greatest extent
possible, allocations of Net Income (and items thereof) to the holders of
Series A Preferred Partnership Units pursuant to Section 6.1.B(5) to be matched
with allocations, for income tax purposes, of taxable ordinary income of the
Partnership.

 

--------------------------------------------------------------------------------